[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT           FILED
                        ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                 MAY 2, 2005
                               No. 04-12140
                                                               THOMAS K. KAHN
                           Non-Argument Calendar
                                                                   CLERK
                         ________________________

                 D. C. Docket No. 03-00057-CR-4-SPM-WCS

UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                     versus

DENNIS CALVIN MCCRIMON,

                                                             Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________
                              (May 2, 2005)

                      ON REMAND FROM THE
                SUPREME COURT OF THE UNITED STATES

Before BLACK, PRYOR and FAY, Circuit Judges.

PER CURIAM:

     This case is before the Court for consideration in light of United States v.
Booker, 543 U.S. __, 125 S.Ct 738, __, L.Ed.2d __ (2005). We previously

affirmed Appellant Dennis Calvin McCrimon’s conviction and sentence. See

United States v. McCrimon, No. 04-12140 (Nov. 15, 2004). The Supreme Court

vacated the opinion and remanded the case to us for consideration in light of

Booker. See McCrimon v. United States, __ S.Ct.__, 2005 WL 92527 2005 WL

363596 (March 21, 2005).

      The government indicted McCrimon on two counts: possession of a firearm

by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2); and

possession of a firearm while subject to a domestic violence restraining order, in

violation of 18 U.S.C. §§ 922(g)(8) and 924(a)(2) (Count II). Pursuant to a plea

agreement, McCrimon plead guilty to Count I. Appellant sought a downward

departure, which the district court denied. McCrimon received a 27-month

sentence, followed by three years of supervised release and a $100 special

monetary assessment. The fine was waived, and the government dismissed Count

II of the indictment.

      In his direct appeal to this Court, McCrimon challenged his sentence. He

did not raise a constitutional challenge to his sentence, nor did he assert error

based on Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435

(2000), or its progeny, in either his initial brief. Only later did counsel for

                                           2
McCrimon seek to file a merits brief in light of Blakely v. Washington, 542 U.S.

___ , 124 S.Ct. 2531, 159 L.Ed. 2d 403 (2004). Moreover, counsel for the

Appellant had previously moved to withdraw from further representation and filed

a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967). We granted to counsel’s motion to withdraw, denied the request to

file a Blakely brief, and affirmed McCrimon’s sentence and resulting sentence.

After this Court affirmed his conviction, McCrimon then petitioned the United

States Supreme Court for a writ of certiorari, challenging his sentence.

      This Court recently addressed a similar case which had been remanded in

light of Booker. See United States v. Dockery, 401 F.3d 1261 (11th Cir. 2005). In

Dockery, we observed that the appellant in that case did not raise a constitutional

challenge or an argument based on Apprendi or Apprendi principles. See Dockery

at 1262. We further noted how we handled cases which were remanded with

instructions to reconsider in light of Apprendi:

      Nothing in the Apprendi opinion requires or suggests that we are obligated
      to consider an issue not raised in any of the briefs that appellant has filed
      with us. Nor is there anything in the Supreme Court's remand order, which
      is cast in the usual language, requiring that we treat the case as though the
      Apprendi issue had been timely raised in this Court. In the absence of any
      requirement to the contrary in either Apprendi or in the order remanding this
      case to us, we apply our well-established rule that issues and contentions
      not timely raised in the briefs are deemed abandoned.



                                          3
Id. at 1262-63 (quoting United States v. Ardley, 242 F.3d 989, 990 (11th Cir.),

cert. denied, 533 U.S. 962, 121 S.Ct. 2621, 150 L.Ed.2d 774 (2001).

      Because he made no arguments in his initial brief raising Booker/Apprendi

issues, the Appellant has abandoned those issues on appeal. Accordingly, we

reinstate our previous opinion in this case and affirm, once again, the Appellant’s

sentence after our reconsideration in light of Booker, pursuant to the Supreme

Court’s mandate.

OPINION REINSTATED; SENTENCE AFFIRMED.




                                         4